          Case 1:19-mc-00593-VSB Document 26 Filed 05/15/20 Page 1 of 11



                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK


IN RE:

EX PARTE APPLICATION OF GULF                                                   Case No. 1:19-mc-00593-VSB
INVESTMENT CORPORATION FOR AN ORDER
TO OBTAIN DISCOVERY FOR USE IN FOREIGN
PROCEEDINGS PURSUANT TO 28 U.S.C. §1782


                             DECLARATION OF KATHY HIRATA CHIN

         KATHY HIRATA CHIN hereby declares under penalty of perjury:

         1.       I am a partner at the law firm of Crowell & Moring LLP, U.S. Counsel for The Port

Fund L.P. (“Port Fund”) and Port Link GP Ltd. (“Port Link”) (together, the “Port Fund Entities”). I

am an attorney admitted to practice in this Court. The Port Fund Entities are among the targets of the

discovery sought by the above-captioned application, and I make this declaration in support of their

motion to intervene and in opposition to the application. I am familiar with the information set forth

in this declaration either from personal knowledge or on the basis of documents I have reviewed.1

A.       The Port Fund Investments

         2.       The Port Fund is a Cayman Islands exempted limited partnership established on

March 21, 2007 that was set up to invest in the port management industry and related sectors.2 The

Port Fund’s General Partner is Port Link GP Ltd., a Cayman Islands exempted limited company.

         3.       KGL Investment Company K.S.C.C. (“KGLI”), a company incorporated under the

laws of the State of Kuwait, acted as the Fund’s sponsor and placement agent at its establishment.3

         4.       Ms. Maria (Marsha) Lazareva is a former director of Port Link and currently serves

1
  I also certify that the exhibits attached hereto are true and correct copies of the original documents. The
translations provided are as a courtesy and have not been certified.
2
  See Ex. B, Port Fund 2017 audited financial statements, at p. 8.
3
  See Ex. C, 2007 Port Fund Executive Summary Placement Memo, at p. 16.

                                                            1


DCACTIVE-54343091.1
          Case 1:19-mc-00593-VSB Document 26 Filed 05/15/20 Page 2 of 11



as the Vice Chairman and CEO of KGLI, and Mr. Saeed Dashti is a former director of Port Link and

the former Chairman of the KGL Group.4

         5.       Between 2007 and 2013, the Port Fund raised $188,152,000 from limited partners

located primarily in Kuwait.5 The Port Fund has invested in four major infrastructure projects:

             Clark Civil Aviation Complex (the “Clark Asset”): Beginning in 2008, the Port Fund
              made a profitable equity investment of approximately $100 million in the Clark
              Asset, a former airport infrastructure site in the Philippines. In July 2017, the Port
              Fund sold the redevelopment project for proceeds of $655,000,000.6

             Negros Navigation Co, Inc. (“Negros”): In 2008, the Port Fund made a profitable
              investment of $28.5 million in Negros, a Philippine port management company. In
              November 2016, the Port Fund sold its stake in Negros for net proceeds of
              approximately $91.9 million.7

             Damietta International Ports Company (“DIPCO”): In 2007, the Port Fund entered
              into a $20 million convertible loan to invest in the DIPCO development project at a
              port in Damietta, Egypt. As a result of civil unrest in Egypt, the project was canceled
              by the Damietta Ports Authority (“DPA”) and DIPCO defaulted on the loan. The
              Port Fund currently is pursuing recovery of the DIPCO loan in the Kuwaiti courts.
              On February 13, 2020, DIPCO was awarded over $400 million in damages in an
              arbitration against DPA. The Port Fund intends to seek recovery of the $20 million it
              is owed from the arbitration award.8

             MPC Global Maritime Opportunities S.A. (“MPC”): In 2007, the Fund committed to
              invest $25 million in MPC, a Luxembourg based entity that owned and operated
              cargo ships. As a result of the global financial crisis in 2008, MPC failed and the
              fund lost its equity investment.9

B.       Port Fund Limited Partners

         6.       Applicant GIC is a sovereign financial institution that is located in Kuwait and

owned equally by six sovereign governments: The State of Kuwait; The Kingdom of Bahrain;

The Sultanate of Oman; The State of Qatar; The Kingdom of Saudi Arabia; and The United Arab

4
  See Ex. C, 2007 Port Fund Executive Summary Placement Memo, at p. 14.
5
  See Ex. D, Port Fund 2013 audited financial statements, at p. 23.
6
  See Ex. B, Port Fund 2017 audited financial statements, at pp. 19, 27; Gowrie Decl. Ex. 11, at p. 4.
7
  See Gowrie Decl. Ex. 11, at p. 310.
8
  See Ex. B, Port Fund 2017 audited financial statements, at p. 24; Gowrie Decl. Ex. 11, at p. 287.
9
  See Ex. D, Port Fund 2013 audited financial statements, at p. 17.

                                                          2


DCACTIVE-54343091.1
          Case 1:19-mc-00593-VSB Document 26 Filed 05/15/20 Page 3 of 11



Emirates.10 GIC is a limited partner and minority investor in the Port Fund. GIC invested $20

million in the Port Fund, accounting for approximately 9.28% of the Port Fund’s capital.11

         7.       To date, GIC has received distributions totaling over $28.1 million, achieving a

more than 40% return on its investment. This includes $25.3 million from the sale of the Clark

Asset and $2.8 million from the Negros transaction.12

         8.       Other limited partners include Kuwait Ports Authority (“KPA”) and Public

Institution for Social Security (“PIFSS”), both of which are Kuwaiti state-owned entities.13

C.       Kuwaiti Criminal Proceedings

         9.       Over the past several years, the Port Fund Entities and Port Link’s former

directors have endured multiple criminal investigations, travel bans, fines, disproportionate bail

requirements, and imprisonment under Kuwait’s opaque criminal justice system. Many of those

investigations were instigated by state-owned entities such as KPA and more recently GIC, a

continuing pattern which poses real concerns for entities that do business with the Port Fund.

         10.      In April 2017, the Public Prosecution of the State of Kuwait (“Kuwaiti

Prosecutor”) commenced criminal proceedings against Ms. Lazareva and Mr. Dashti, who were

then directors of Port Link, accusing them, among other things, of embezzling $166,009,756

from the Port Fund through 167 allegedly illegal financial transactions (Case No. 1496/2012).14

These charges originated from multiple criminal complaints first made by Ms. Mona Abdul

Wahab in or around June 2012. In those complaints, Ms. Wahab alleged that Ms. Lazareva had



10
   See Gulf Investment Corporation, http://www.gic.com.kw/; ECF No. 3.
11
   See Ex. B, Port Fund 2017 audited financial statements, at p. 21.
12
   See Ex. E, Port Fund 2016 audited financial statements, at p. 19; Ex. B, Port Fund 2017 audited financial
statements, at p. 28.
13
   See Ex. B, Port Fund 2017 audited financial statements, at p. 21.
14
   See Ex. F, Case No. 1496/2012, Accusation Report, dated April 26, 2017.

                                                          3


DCACTIVE-54343091.1
         Case 1:19-mc-00593-VSB Document 26 Filed 05/15/20 Page 4 of 11



stolen KPA and PIFSS’s capital contributions to the Port Fund.15

        11.      Ms. Wahab was an employee of Ms. Lazareva in Kuwait who, following her

termination on March 30, 2010, forged Ms. Lazareva’s identity and stole more than $500,000

from Ms. Lazareva’s personal bank account. Ms. Wahab was subsequently convicted on charges

of embezzlement and sentenced to three years imprisonment on May 30, 2016.16

        12.      On November 11, 2019, a Kuwaiti Court absolved Ms. Lazareva and Mr. Dashti

of embezzling $166,009,756 and dismissed the claims with respect to 165 of the 167

transactions, finding that these 165 transactions were legitimate. The court nevertheless

convicted Ms. Lazareva and Mr. Dashti on the remaining two transactions, finding them guilty

on one charge of embezzling of public funds and one charge of money laundering (the “2019

Conviction”). They were each sentenced to 15 years imprisonment.17

        13.      As the basis for the 2019 Conviction, the Kuwaiti Court relied on the testimony of

two witnesses: (i) Ms. Wahab, who at the time of the verdict had already been found guilty of

embezzling funds from Ms. Lazareva; and (ii) Hamad Al-Allayan, who served as the

prosecution’s expert witness but who, at the time of the verdict, had already been convicted of

forging evidence for the prosecution in a separate criminal proceeding against Ms. Lazareva and

Mr. Dashti described below.18 The 2019 Conviction is the subject of a currently pending appeal

before the Kuwaiti Appeals Court.

        14.      On December 19, 2017, the Kuwaiti Prosecutor filed charges against Ms.

Lazareva and Mr. Dashti for embezzling public funds from KPA in connection with KGLI

15
   See Ex. G, Complaint submitted on behalf of Mona Abdul Wahab to the Kuwaiti Prosecutor, dated June 26, 2012.
16
   See Ex. H, Case No. 144/2016, Verdict, dated May 30, 2016.
17
   See Ex. I, Case No. 1496/2012, Verdict, dated November 11, 2019.
18
   See Ex. I, Case No. 1496/2012, Verdict, dated November 11, 2019, at pp. 126, 254; Ex. J, Case No. 3531/2019,
Appeal Verdict, dated May 27, 2019.

                                                      4


DCACTIVE-54343091.1
         Case 1:19-mc-00593-VSB Document 26 Filed 05/15/20 Page 5 of 11



billing the KPA for advisory services (Case No. 1942/2015), based on a criminal complaint filed

by KPA in October 2015. Ms. Lazareva was alleged to have signed three specific documents

requiring payment for advisory services that, according to the KPA, were allegedly never

performed.19 On May 6, 2018, the Kuwaiti Court, without permitting the accused to present any

defense, found the defendants guilty and sentenced Ms. Lazareva to 10 years imprisonment and

Mr. Dashti to 15 years imprisonment (the “2018 Advisory Work Conviction”).20 They were

immediately imprisoned.

        15.     On November 7, 2018, the Kuwaiti Prosecutor charged Mr. Al-Alyaan with

forging Ms. Lazareva’s signature on the three documents that formed the basis of her conviction.

On May 27, 2019, Mr. Al-Alyaan was convicted of that forgery and sentenced to 6 months in

prison.21 In addition, on March 25, 2019, a Kuwaiti court found in separate civil proceedings that

there was a valid contractual relationship between the KPA and KGLI, and that the advisory

work had indeed been performed by KGLI and appropriately invoiced.22

        16.     On May 5, 2019, the Kuwaiti Appeals Court issued a verdict nullifying the 2018

Advisory Work Conviction against Ms. Lazareva and Mr. Dashti. Although GIC characterizes

this nullification as based merely on “procedural grounds,”23 the conviction was voided because

defendants were not given the fundamental right to present a defense.24

        17.     Despite nullifying the 2018 Advisory Work Conviction, the Court of Appeal

ordered that Ms. Lazareva and Mr. Dashti continue to be held in prison pending a final review of


19
   See Ex. K, Case No. 1942/2015, Accusation Report, dated December 17, 2017, at pp. 1-3, 35.
20
   See Ex. L, Case No. 1942/2015, Verdict, dated May 6, 2018.
21
   See Ex. M, Case No. 292/2017, Accusation Report, dated November 7, 2018; Ex. N, Case No. 3531/2019, Appeal
Verdict, dated May 27, 2019.
22
   See Ex. O, Case No. 10095/2015, Verdict, dated March 25, 2019.
23
   See Bortman Decl. ¶ 13.
24
   See Ex. P, Case No. 1942/2015, Appeal 1596/2018 Verdict, dated May 5, 2019, at pp. 8-9.

                                                     5


DCACTIVE-54343091.1
          Case 1:19-mc-00593-VSB Document 26 Filed 05/15/20 Page 6 of 11



the charges against them by the Court of Appeal unless they made bail payments of

approximately $65 million each.25

        18.      On January 20, 2020, Ms. Lazareva and Mr. Dashti were reconvicted on the

charges related to the advisory work conducted by KGLI for the KPA and were sentenced to 7

years and 10 years imprisonment respectively.26 Those convictions are currently on appeal to

Kuwait’s highest court.27

        19.      Both GIC and KPA continue to reach out to the Kuwaiti authorities seeking

renewed or new action against Ms. Lazareva and Mr. Dashti, including: (i) KPA complaint

dated February 18, 2019 alleging forgery and manipulation of the accounts, books and audited

financial statements of the Port Fund by “its executives;”28 (ii) GIC complaint dated December

18, 2019 seeking charges against Ms. Lazareva and Mr. Dashti for embezzlement of public

funds;29 and (iii) GIC complaint dated February 20, 2020 seeking charges against Ms. Lazareva

and Mr. Dashti for embezzlement of Port Fund money.30

        20.      KPA has also indicated its intent to seek criminal charges against professional

service providers to the Port Fund, including law, lobbying and public relations firms. For

example, in a press release dated August 17, 2019, KPA states that payments made to advisors to


25
   See Ex. P, Case No. 1942/2015, Appeal 1596/2018 Verdict, dated May 5, 2019, at pp. 9-10.
26
   See Ex. Q, Appeal Case No. 1596/2018, Verdict, dated January 20, 2020.
27
   A great deal of media coverage has already been shared with this Court in the GIC Application. See, e.g.,
footnotes to Bortman Declaration. There has indeed been tremendous interest in the plight of Ms. Lazareva in
particular, from not only the media but from supporters in the United States, Russia and Great Britain. See Ex. R,
Shane McGinley, The Marsha Lazareva Files, Arabian Business (June 30 – July 13, 2019). The international outcry
includes a pending review by the United Nations Working Group on Arbitrary Detention (see Ex. S, Working
Petition, In the Matter of Maria Lazareva v. Government of the State of Kuwait, dated May 23, 2019) and efforts to
initiate a Global Magnitsky Act inquiry (see Ex. T, U.S. Sen. Roger F. Wicker and U.S. Rep. Steve J. Chabor,
Request to Initiate Global Magnitsky Act Inquiry into Kuwaiti Officials for Human Rights Abuses of Ms. Maria
Lazareva, dated April 25, 2019).
28
   See Ex. U, Letter submitted by KPA to the Attorney General, dated February 18, 2019.
29
   See Ex. V, Letter submitted on behalf of GIC to the Attorney General, dated December 18, 2019.
30
   See Ex. W, Letter submitted on behalf of GIC to the Attorney General, dated February 20, 2020.

                                                        6


DCACTIVE-54343091.1
          Case 1:19-mc-00593-VSB Document 26 Filed 05/15/20 Page 7 of 11



the Port Fund, including Crowell & Moring LLP, may be a “further misappropriation of public

funds” and constitute “crimes against the State [of Kuwait].”31

        21.      On October 2, 2019, the KPA wrote a letter to the Kuwaiti Attorney General,

complaining that KGLI “contracted with … foreign companies in the U.S.A. to organize a media

campaign aimed for tarnishing the state’s image and to defame it within the U.S.A. through the

defendant’s lawyer (Crowell & Moring)” and seeking criminal charges against KGLI executives

and those “foreign parties.” The letter seeks criminal charges under a section of the Kuwaiti

penal code carrying a minimum five-year prison sentence.32

D.      The Kuwaiti Government’s Attempt To Confiscate The Clark Asset Sale Proceeds.

        22.      In July 2017, the Port Fund sold the Clark Asset project to Udenna Development

Corporation (“Udenna”), a Philippine entity, for the sale price of $655,000,000 pursuant to a July

2017 Share Purchase Agreement. After repaying bank loans, on November 14, 2017, Udenna

wired the net closing proceeds due to the Port Fund of $496,429,777 (the “$496 Million”) to a

bank account held in the name of Port Link at Noor Bank in Dubai (the “Noor Account”).33

        23.      As a result of the pending criminal charges in Case No. 1496/2012, Noor Bank

froze these funds at the request of the Dubai authorities on November 21, 2017.34 Significantly,

although the claims against Ms. Lazareva and Mr. Dashti in Case No. 1942/2015 for failure to

perform advisory services for KPA had been working their way through the system since 2015,

they were not arrested and detained until November 28, 2017, shortly after the freeze was placed

and Kuwaiti authorities were notified.

31
   See Ex. X, KPA press release dated August 17, 2019. The English-language version of the KPA press release
remains available as a pop up on the front page of KPA’s website at http://www.kpa.gov.kw/.
32
   See Ex. Y, Letter submitted by KPA to the Attorney General, dated October 2, 2019.
33
   See Ex. B, Port Fund 2017 audited financial statements, pp. 18-19, 27.
34
   See Gowrie Decl. Ex. 11, at p. 43.

                                                       7


DCACTIVE-54343091.1
          Case 1:19-mc-00593-VSB Document 26 Filed 05/15/20 Page 8 of 11



        24.      Although the Dubai authorities quickly concluded that the “funds are free from

any illegitimate activities,”35 this transfer remained frozen for over 14 months at the direct

request of the Attorney General of Kuwait. As noted above, the 2018 Advisory Work

Conviction was entered on May 6, 2018. Three days later, the Kuwait Attorney General wrote to

the Dubai Attorney General requesting judicial assistance to “transfer USD 400 million

deposited at UAE bank accounts to [Kuwaiti government-owned entities] in Kuwait.”36

Fortunately, Kuwait’s request was refused unless and until it could provide a court order

allowing it to “confiscate or freeze” the requested amount.37

        25.      The freeze forced the Port Fund to incur substantial expenses to retain lawyers,

lobbyists, and public relations firms to secure the release of the $496 Million.38 On February 5,

2019, the Dubai Attorney General agreed to fully release the $496 Million to Port Link, but only

after Port Link consented to the Kuwait Attorney General’s demand to transfer to KPA more

than $13 million above its legal entitlement.39

E.      Section 1782 Proceedings

        26.      On December 26, 2019, GIC filed its Section 1782 application. A month later,

KPA filed its Section 1782 application.40 Both applications were filed ex parte, despite

knowledge of the identity of the Port Fund’s U.S. counsel.41

        27.      The GIC Application barely mentions its pending Section 22 proceeding in the




35
   See Gowrie Decl. Ex. 11, at pp. 44, 59.
36
   See Gowrie Decl. Ex. 11, at p. 55.
37
   See Gowrie Decl. Ex. 11, at pp. 55-56.
38
   See Gowrie Decl. Ex. 11, at pp. 19-29.
39
   See Gowrie Decl. Ex. 11, at p. 5.
40
   See In re Application of Kuwait Ports Authority, Case No. 1:20-mc-00046-ALC, (S.D.N.Y. filed Jan. 27, 2020).
41
   See Tahler Decl., p 6 at n. 14.

                                                        8


DCACTIVE-54343091.1
          Case 1:19-mc-00593-VSB Document 26 Filed 05/15/20 Page 9 of 11



Cayman Islands42 and focuses instead on other aspects of GIC’s quest for information, claiming

that the Port Fund Entities have refused to provide answers to GIC’s many questions.43 Since the

filing of the GIC Application, however, the Port Fund Entities have provided much of the

requested information, first in a disclosure letter dated February 27, 2020 (the “Disclosure

Letter”), and then through their Section 22 evidence.44

        28.      We understand that GIC counsel remain skeptical of the need for confidentiality.

However, the Port Fund Entities must remain mindful of potential third party claims against the

Port Fund if confidentiality obligations are breached, as well as the need to protect the identities

of a limited number of recipients of proceeds from the Clark Asset Sale.45

F.      Information Already Provided to GIC in the Section 22 Proceedings

        29.      Because GIC sought much of the same information in the Section 22 Proceeding,

much of the information sought in the GIC Application has already been provided to GIC. For

example, in the Section 22 Proceeding, GIC made detailed requests regarding the Clark Asset,

including bank statements from the Noor Account and details regarding each transaction

involving the Clark Asset, including the identities of all recipients of the $496 Million.46 As set

forth below and in Exhibit A, response to these requests must satisfy the GIC Application

requests regarding the Clark Asset.

        30.      We have compared the Disclosure Letter and the evidence filed by the Port Fund

Entities in the Section 22 Proceeding (the “Section 22 Evidence”),47 to the document requests set



42
   The Section 22 proceeding is described in the Gowrie Declaration. See Gowrie Decl. ¶¶ 9-25.
43
   See GIC Memo at 2, 3, 8, 10, 12; Tahler Decl. at ¶¶ 5-6.
44
   See Gowrie Decl. ¶¶ 18, 23.
45
   See Gowrie Decl. ¶ 19, Ex. 11 at p. 12.
46
   See Gowrie Decl. ¶ 17.
47
   See Gowrie Decl. Exs. 11, 14, 16.

                                                        9


DCACTIVE-54343091.1
         Case 1:19-mc-00593-VSB Document 26 Filed 05/15/20 Page 10 of 11



out in GIC’s proposed subpoenas in its § 1782 Application (the “Section 1782 Requests”)48 and

while the underlying exhibits remain the best source for the details of these requests, for the

Court’s convenience we have summarized in Exhibit A the extent to which GIC already has

been provided with the information requested in the GIC Application related to the Clark Asset.

        31.      While the Clark Asset is the principal focus of the GIC Application, it is worth

noting the extent of the information provided in the Disclosure Letter and the Section 22

Evidence. Thus, GIC also requested information regarding the DIPCO investment in both the

Section 22 Proceeding and the GIC Application.49 The Disclosure Letter and the Section 22

Evidence provide detailed information regarding that investment, including an explanation for

the purported “write-off” of this investment mentioned in the GIC Application.50

        32.      And while GIC did not request any information relating to Negros in the Section

22 Proceeding, the Disclosure Letter provided information in addition to the previously

distributed exit report regarding that investment, including a detailed response to the concern

expressed in the GIC Application about the use of the exit proceeds.51

        33.      Finally, the Disclosure Letter invited GIC to articulate the basis for the Section

1782 Requests for all transactions involving the over 30 entities defined as “Related

Companies,” “Anomalous Companies,” and “Advisors”52 so that additional information could be

provided if appropriate.53 GIC has not responded to that invitation.

                                                *        *        *


48
   See Tahler Decl. Exs. M-X.
49
   See Gowrie Decl. Ex. 14, at pp. 18-19; Tahler Exs. M-X.
50
   See GIC Mem. at 12 n.8; Gowrie Decl. Ex. 11 at pp. 16-17; Ex. 14 at pp. 18-19; Ex. 16 at pp. 30-31; Ex. 17 at pp.
37-39.
51
   See GIC Mem. at 10 n.5; Gowrie Decl. Ex. 11 at pp. 17-18.
52
   See Tahler Decl. Exs. M-X.
53
   See Gowrie Decl. Ex. 11 at pp. 22-23.

                                                        10


DCACTIVE-54343091.1
Case 1:19-mc-00593-VSB Document 26 Filed 05/15/20 Page 11 of 11
